DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/06/2020 and 07/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive. For example, the title generally recites a management device and fails to incorporate the inventive concept for which the independent claim is seeking coverage.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Telephone Conference
The Examiner called Applicant on 03/14/2022 and left a message explaining the rejection below and offered allowable subject matter to immediately place the application in condition for allowance. As of 03/21/2022 no response was received and therefore the current rejection and allowable matter sections below are provided. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugiyama et al. [US 2017/0229883].
With respect to claim 1, Sugiyama discloses a management device comprising: a voltage measurement circuit that is connected by (m+1) wirings to m cells connected in series, and measures voltages of the m cells, where m is an integer of more than or equal to 2 [12]; m discharge circuits that are each connected between a respective one of adjacent pair of the (m+1) wirings, and each include a discharge resistor and a switch connected in series [SW1 and R1, etc. combos]; and a controller that executes an equalizing process among the m cells by controlling the switches of the m discharge circuits based on the voltages of the m cells measured by the voltage measurement circuit [16], wherein, during execution of the equalizing process among the plurality of cells, the controller measures a current value flowing from a positive electrode of an nth cell to a negative electrode of the nth cell through an nth discharge resistor connected to an nth switch in an ON state, based on a resistance value of the nth discharge resistor and a voltage value of the nth cell measured by the voltage measurement circuit, where n satisfies 1<n<m [par. 0050-0057], calculates (1) an (n-1)th voltage drop value resulting from a wiring resistance value of an (n- 1)th wiring connected to the positive electrode of the nth cell and (ii) an nth voltage drop value resulting from a wiring resistance value of an nth wiring connected to the negative electrode of the nth cell, based on (a) the measured current value (b) the wiring resistance value of the (n-1)th wiring, and (c) the wiring resistance value of the nth wiring, the wiring resistance 17; par. 0071-0097].

With respect to claim 2, Sugiyama further discloses wherein the controller controls an nth switch to be in the ON state during a period in which the m cells connected in series are not charged and discharged, measures an nth current value flowing from the positive electrode of the nth cell to the negative electrode of the nth cell through the nth discharge resistor based on the resistance value of the nth discharge resistor and the voltage value of the nth cell measured by the voltage measurement circuit, calculates an (n-1)th difference voltage between the voltage value of the (n-1)th cell measured by the voltage measurement circuit when the nth switch is in the ON state and the voltage value of the (n-1)th cell measured by the voltage measurement circuit when the nth switch is in an OFF state, calculates an (n+1)th difference voltage between the voltage value of the (nt+1)th cell measured by the voltage measurement circuit when the nth switch is in the ON state and the voltage value of the (n+1)th cell measured by the voltage measurement circuit when the nth switch is in the OFF state, calculates the wiring resistance value of the nth wiring based on the nth current value and the (n-1)th difference voltage, and calculates a wiring resistance value of an (n+1)th wiring based on the nth current value and the (n+1)th difference voltage [par. 0097-0107].

With respect to claim 4, Sugiyama further discloses a power storage system comprising: a plurality of cells connected in series; and the management device according to claim 1, that manages the plurality of cells [Fig. 1].
claim 5, Sugiyama further discloses wherein the power storage system is mounted on an electric vehicle, and when a power source of the electric vehicle is turned off, the controller measures each wiring resistance value of the (m+1) wirings, stores the each wiring resistance value in a nonvolatile memory, and then terminates operation [par. 0002, bicycle; par. 0071, performed when battery is not charged or discharged, i.e. off].

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into independent claim 1 including all of the limitations of the base claim and any intervening claims.
With respect to claim 3, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “wherein the controller controls a first switch to be in the ON state during a period in which the m cells connected in series are not charged and discharged, measures a first current value flowing from a positive electrode of a first cell to a negative electrode of the first cell through a first discharge resistor based on a resistance value of the first discharge resistor and a voltage value of the first cell measured by the voltage measurement circuit, calculates a second difference voltage between a voltage value of a second cell measured by the voltage measurement circuit when the first switch is in the ON state and a voltage value of the second cell measured by the voltage measurement circuit when the first switch is in the OFF state, calculates a first difference voltage between the voltage value of the first cell measured by the voltage measurement circuit when the first switch is in the ON state and the voltage value of the first cell measured by the voltage measurement circuit when the first switch is in the OFF state, calculates a wiring resistance value of a 0th wiring based on the first current value, the second difference voltage, and the first difference voltage, and the controller controls an mth switch to be in the ON state during the period in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859